SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1308
KA 12-01905
PRESENT: SMITH, J.P., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHRISTOPHER J. DOXEY, DEFENDANT-APPELLANT.


MARCEL J. LAJOY, ALBANY, FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered July 13, 2012. The judgment convicted defendant,
upon his plea of guilty, of attempted burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of attempted burglary in the second degree (Penal Law
§§ 110.00, 140.25 [2]), defendant contends that the waiver of the
right to appeal is not valid and challenges the severity of the
sentence. Although we agree with defendant that the waiver of the
right to appeal is invalid because the perfunctory inquiry made by
County Court was “insufficient to establish that the court ‘engage[d]
the defendant in an adequate colloquy to ensure that the waiver of the
right to appeal was a knowing and voluntary choice’ ” (People v Brown,
296 AD2d 860, 860, lv denied 98 NY2d 767; see People v Hamilton, 49
AD3d 1163, 1164), we nevertheless conclude that the sentence is not
unduly harsh or severe.




Entered:    December 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court